Case: 2:17-cv-00783-EAS-EPD Doc #: 365 Filed: 08/02/19 Page: 1 of 15 PAGEID #: 4123




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



 GARRISON SOUTHFIELD PARK LLC,                                   Case No. 2:17-cv-783-EAS-EPD

                                      Plaintiff,                 CHIEF JUDGE EDMUND A.
                                                                 SARGUS, JR.
               v.
                                                                 MAGISTRATE JUDGE
 CLOSED LOOP REFINING AND                                        ELIZABETH PRESTON DEAVERS
 RECOVERY, INC., et al.,
                                      Defendants.




        MEMORANDUM OF PLAINTIFF GARRISON SOUTHFIELD PARK LLC
        CONTRA THE MOTION TO DISMISS OF DEFENDANT MOSHE SILAGI


        Plaintiff Garrison Southfield Park LLC (“Garrison”) hereby submits its memorandum in

 opposition to the motion (Doc. # 256) of Defendant Moshe Silagi (“Silagi”) to dismiss

 Garrison’s claims against Silagi in Garrison’s First Amended Complaint (Doc. # 85)

 (“Complaint” or “Compl.”). Garrison’s claims against Silagi arise from Silagi’s fraudulent

 conduct as the sole member and managing member of MS-South LLC (“MS-South”) in selling a

 warehouse with illegally stockpiled hazardous waste to Garrison while representing that the

 warehouse had not been used “for the storage, treatment or disposal of Hazardous Substances.”

 Then, over four years later, yet less than one month after Garrison filed this lawsuit, Silagi

 dissolved MS-South in an attempt to evade liability for his misconduct. Recognizing the

 fraudulent nature of this event, Silagi tellingly (and without support from the Complaint)

 attempts to defend the timing of this dissolution (at PageId # 1556 of his motion) as occurring

 “in the normal course of business.” Silagi nevertheless argues that Garrison’s Complaint does
Case: 2:17-cv-00783-EAS-EPD Doc #: 365 Filed: 08/02/19 Page: 2 of 15 PAGEID #: 4124




 not allege some of the facts necessary to pierce the corporate veil of MS-South and hold Silagi

 liable for his misdeeds.

        The dissolution is an obvious example of Silagi’s fraudulent conduct. As stated in

 Complaint Paragraph 223, Silagi dissolved MS South to evade liability in this lawsuit. The fact

 that Silagi dissolved the company less than a month after the lawsuit was filed as stated in

 Complaint Paragraph 222 provides a more than plausible inference that Silagi knew of the

 Complaint and was spiriting the company’s assets away from Garrison.

        As explained below, Silagi’s pervasive control over MS-South justifies piercing the

 company’s veil to hold Silagi personally liable for his misconduct. Section 107(a)(2) of

 CERCLA imposes liability on “any person who at the time of disposal of any hazardous

 substance owned or operated any facility at which such hazardous substances were disposed of.”

 42 U.S.C. § 9607(a)(2) (emphasis added). Paragraph 11 of the Complaint recounts that MS-

 South owned the warehouse at 1675 Watkins Road from prior to April 6, 2012 through on or

 about April 29, 2013 and during that time leased this warehouse to Closed Loop Refining and

 Recovery, Inc. (“Closed Loop”). During that time, Closed Loop was speculatively accumulating

 hazardous electronic wastes at the property without any feasible means of recycling them

 (Compl., ¶ 223), so the wastes were both hazardous wastes under the Resource Conservation and

 Recovery Act and the Ohio hazardous waste law corollary as well as hazardous substances under

 CERCLA, contrary to Silagi’s representation. Id., ¶¶ 86, 87, 94-104, 193-204. For that reason,

 MS-South is liable as an “owner” under CERCLA Section 107(a)(2). This owner liability should

 be imposed on Silagi by piercing MS-South’s corporate veil as requested in Complaint

 Paragraph 821.




                                                  2
Case: 2:17-cv-00783-EAS-EPD Doc #: 365 Filed: 08/02/19 Page: 3 of 15 PAGEID #: 4125




        As explained below, the Complaint contains adequate facts in support of veil piercing to

 state a claim for relief that is plausible on its face, as required by Bell Atl. Corp. v. Twombly, 550

 U.S. 544, 570, 127 S. Ct. 1955, 1974, 167 L. Ed. 2d 929 (2007).

 I.     The Complaint States Sufficient Grounds To Pierce The Corporate Veil Against
        Silagi For Misrepresenting The Environmental Status Of The Warehouse And For
        Fraudulently Conveying MS-South’s Assets To Shield Them From Garrison’s
        Claims.

        Piercing the corporate veil is a theory of corporate law that seeks to hold shareholders

 liable for a corporation’s wrongdoing. Under this theory, individual shareholders are held liable

 for a corporation’s wrongs when their (1) control over the corporation was so complete that the

 corporation has no separate mind, will, or existence of its own, i.e., the corporation is the

 individual’s alter ego, (2) extreme misconduct in their control over the corporation was exercised

 in such a manner as to commit fraud, an illegal act, or a similarly unlawful act, and (3) injury or

 unjust loss resulted to the plaintiff. Belvedere v. Condominium Unit Owners’ Ass’n v. R.E.

 Roark Cos., Inc., 67 Ohio St.3d 274, 289, 617 N.E.2d 1075, 1086 (1993); Dombroski v.

 WellPoint, Inc., 2008-Ohio-4827, ¶¶ 18, 29, 119 Ohio St.3d 506, 510-11, 513, 895 N.E.2d 538,

 545. Limited liability companies, like corporations, are subject to the doctrine of piercing the

 corporate veil. Denny v. Breawick, LLC, 2019-Ohio-2066, ¶ 15, __ N.E.3d __ (citing other Ohio

 appellate cases). The courts will pierce the corporate veil when “it would be unjust to allow the

 shareholders to hide behind the fiction of the corporate entity.” Id., citing Belvedere, 67 Ohio

 St.3d at 287.

        The Sixth Circuit has held that “when a corporation exists solely for the purpose of

 serving as an alter ego for its owners, the courts will not permit themselves to be blinded or

 deceived by mere forms or law.” Flynn v. Greg Anthony Constr. Co., 95 Fed.Appx. 726, 733-34

 (6th Cir. 2003) (internal quotation marks omitted). Rather, the courts “will deal with the



                                                   3
Case: 2:17-cv-00783-EAS-EPD Doc #: 365 Filed: 08/02/19 Page: 4 of 15 PAGEID #: 4126




 substance of the transaction involved as if the corporate agency did not exist and as the justice of

 the case may require.” Id.

        A.      The Facts In Garrison’s Complaint, If Proven, Would Justify A Finding That
                MS-South Was Moshe Silagi’s Alter Ego Due To His Complete Control Over
                The Company And His Personal Involvement And Control Over Its
                Wrongful Activities.

        The first element of veil piercing is a restatement of the alter-ego doctrine, which requires

 that a plaintiff “show that the individual and the corporation are fundamentally

 indistinguishable.” Taylor Steel, Inc. v. Keeton, 417 F.3d 598, 605 (6th Cir. 2005), quoting

 Belvedere, 67 Ohio St.3d at 288, 617 N.E.2d at 1086. In deciding whether the company is an

 individual’s alter ego, Ohio courts consider such factors as: (1) grossly inadequate capitalization,

 (2) failure to observe corporate formalities, (3) insolvency of the debtor corporation at the time

 the debt is incurred, (4) shareholders holding themselves out as personally liable for certain

 corporate obligations, (5) diversion of funds or other property of the company property for

 personal use, (6) absence of corporate records, and (7) the fact that the corporation was a mere

 facade for the operations of the dominant shareholder(s). Taylor Steel, 417 F.3d at 605;

 Redhawk Glob., LLC v. World Projects Int'l, Inc., No. 2:11-CV-666, 2017 WL 4862485, at *10

 (S.D. Ohio, Sept. 26, 2017). However, “because of the equitable nature of the veil-piercing

 doctrine, no list of factors can be exclusive or exhaustive.” Carter-Jones Lumber Co. v. LTV

 Steel Co., 237 F.3d 745, 749 (6th Cir. 2001) (applying Ohio law).

        In fact, none of these factors is necessary to demonstrate that a purported “company” like

 MS-South is a shareholder’s alter ego. Although these factors are instructive, their presence is

 not required to pierce the corporate veil “where equity demands that the fiction of corporate

 personhood be ignored.” State ex rel. Petro v. Mercomp, Inc., 2006-Ohio-2729, ¶ 26, 167 Ohio

 App.3d 64, 71, 853 N.E.2d 1193, 1198, quoting Carter-Jones, 237 F.3d at 749. Accordingly, the



                                                  4
Case: 2:17-cv-00783-EAS-EPD Doc #: 365 Filed: 08/02/19 Page: 5 of 15 PAGEID #: 4127




 Sixth Circuit has rejected the argument that these factors are necessary to pierce the corporate

 veil:

         Denune’s argument, if we adopted it, would straightjacket the courts in
         situations where equity demands that the fiction of corporate personhood be
         ignored. Consider, for example, a case in which a corporation with a single
         shareholder kept immaculate corporate records, observed all the formalities
         required by corporate law, and was adequately capitalized. The shareholder
         never commingled funds, and never held himself out as personally liable for the
         corporation’s debts. The corporation even does some legitimate business. Can
         it be that the shareholder is immunized from personal liability if he causes the
         corporation to commit an illegal act, no matter the degree of his control over the
         corporation with regard to the illegal act, no matter the harm to third parties, and
         no matter the other equities? Neither we nor the Ohio courts hold that such
         immunity exists.

 Carter-Jones, 237 F.3d at 749; accord Mercomp, 2006-Ohio-2729, ¶ 26, 167 Ohio App.3d at 71,

 853 N.E.2d at 1198 (quoting this language from Carter-Jones). Thus, this Court has noted that

 “none of these factors is a prerequisite to a finding that the corporate form has been violated.”

 Redhawk, 2017 WL 4862485, at *13 (quoting Transition Healthcare Assocs. v. Tri-State Health

 Investors, LLC, 306 Fed.Appx. 273, 280 (6th Cir. 2009)).

         Accordingly, the Sixth Circuit has held that, where necessary to prevent injustice, a

 company may be deemed the alter ego of its owner under Ohio case law based solely on the

 degree of control exercised by the wrongdoer over the corporation or the owner’s involvement in

 or control of the wrongful deed. Carter-Jones, 237 F.3d at 749 (citing Janos v. Murduck, 109

 Ohio App.3d 583, 672 N.E.2d 1021 (1996) (finding the corporation to be an alter ego due to the

 owner’s control of the corporation, with an emphasis on the owner’s control over the wrongful

 act), and Sintel, Inc. v. Budget Sys., No. 74249, 1999 WL 401409, at *9 (8th Dist., June 17, 1999)

 (finding the corporation to be an alter ego solely due to the owner’s complete control over the

 corporation)).

         The Sixth Circuit also has advised that the piercing theory must be applied in a manner

 that effectuates CERCLA’s purpose:
                                                   5
Case: 2:17-cv-00783-EAS-EPD Doc #: 365 Filed: 08/02/19 Page: 6 of 15 PAGEID #: 4128




        Congress enacted CERCLA with the intent of ensuring that those responsible for any
        damage, environmental harm, or injury from chemical poisons bear the costs of their
        actions. Courts applying state veil piercing law in conjunction with a CERCLA action
        must keep this statute’s broad legislative purpose in mind.

 Carter Jones, 237 F.3d at 749 (quoting AT & T Glob. Info. Sols. Co. v. Union Tank Car Co., 29

 F. Supp.2d 857, 868 (S.D. Ohio 1998).

        Consistent with this principle, the Sixth Circuit has observed that “Ohio courts have held

 that the existence of only a single shareholder can be a powerful indicator of that shareholder's

 exercising control so complete over the corporation that it had no separate mind, will or

 existence of its own.” Taylor Steel, 417 F.3d at 607 (internal quotes omitted). Taylor Steel cited

 three Ohio appellate decisions to illustrate this point: (i) Stypula v. Chandler, No.2002–G–2468,

 2003 WL 22844296, at *2 (11th Dist., Nov. 26, 2003), overruled on other grounds by

 Dombroski, 2008-Ohio-4827, 119 Ohio St.3d 506, 895 N.E.2d 538 (Stypula noted that some

 Ohio courts have regarded an individual’s status as the sole owner and director as sufficient to

 satisfy Belvedere’s alter ego prong); (ii) Zimmerman v. Eagle Mortg. Corp., 110 Ohio App.3d

 762, 772, 675 N.E.2d 480, 486 (2d Dist. 1996) (basing its judgment that the corporation was the

 individual’s alter ego solely on the individual’s status as the company’s sole stockholder and

 director); and (iii) Intergy, Inc. v. Carrigan, No. 62210, 1993 WL 127089, at *2 (8th Dist., Apr.

 22, 1993) (basing its alter ego finding on the defendant’s status as the sole owner and director of

 the company). For the same reason, the first element in the Belvedere test was satisfied in

 Mercomp because the individual solely controlled the company as its sole shareholder, director,

 and officer. Mercomp, 2006-Ohio-2729, at ¶ 23, 167 Ohio App.3d at 70-71, 853 N.E.2d at 1198.

        The claims against Silagi expressed in Garrison’s Complaint comply with the foregoing

 standards and are not subject to dismissal. Consistent with Carter-Jones, Taylor Steel, and the

 Ohio case law cited therein, the Complaint identifies the following facts to establish that Silagi

 pervasively controlled MS-South and its wrongful acts:
                                                  6
Case: 2:17-cv-00783-EAS-EPD Doc #: 365 Filed: 08/02/19 Page: 7 of 15 PAGEID #: 4129




       63.    Defendant Silagi was the sole member and the managing member of MS-South
              LLC, which owned all right, title and interest in 1675 Watkins Road from prior to
              April 6, 2012, through on or about April 29, 2013.

       214.   Defendant Silagi exercised exclusive control over MS-South LLC as the property
              owner of 1675 Watkins Road from prior to April 6, 2012, through on or about April
              29, 2013.

       215.   According to the State of California Secretary of State filings, Defendant Silagi
              exercised extensive and exclusive control over MS-South LLC, serving as its
              managing member, its sole member, and its registered agent for service of process.

       216.   Defendant Silagi’s current principal place of business for Silagi Development and
              Management Inc. is the same address listed on the Lease Agreement entered into
              by and between MS-South LLC and Defendant Closed Loop on or about April 6,
              2012 for 1675 Watkins Road.

       217.   Upon information and belief, Defendant Silagi managed, directed, and conducted
              the operations of MS-South LLC as they related to tenant disposal of hazardous
              waste and/or tenant compliance with environmental regulations.

       218.   Defendant Silagi signed the Lease Agreement with Defendant Closed Loop for
              1675 Watkins Road in the presence of a notary public on or about April 9, 2012;
              the Lease Agreement expressly permitted the “electronic recycling . . . of cathode
              ray tubes,” which contain lead.

       220.   Defendant Silagi thereafter misrepresented to Garrison in a Purchase and Sale
              Agreement (“PSA”) dated April 29, 2013, that “[t]o Seller’s knowledge, except as
              set forth on Schedule 3.1.10 . . . during Seller’s term of ownership, the Property
              [which included 1675 Watkins Road] has not been used for industrial purposes or
              for the storage, treatment or disposal of Hazardous Substances (as hereinafter
              defined), other than products customarily used or stored incidental to the operation
              and/or maintenance of the Property, all of which are stored and used in accordance
              with all applicable Environmental Laws.”

              a.     The PSA, Schedule 3.1.10, listed no scheduled exceptions.

              b.     The PSA defined “Hazardous Substances” to include “lead.”

              c.     The PSA defined “to Seller’s Knowledge” as “the actual current knowledge
                     of Guarantor, after due inquiry of (i) the individuals in Seller's organization
                     who have knowledge of the matters contained herein and (ii) Kevin
                     McLewee, the general manager of the Property, and an employee of Cassidy
                     Turley.”

              d.     The PSA defined “Guarantor” as Defendant Silagi.



                                               7
Case: 2:17-cv-00783-EAS-EPD Doc #: 365 Filed: 08/02/19 Page: 8 of 15 PAGEID #: 4130




         221.     Defendant Silagi provided a guaranty in the PSA which “unconditionally guaranties
                  to [Garrison] the full and faithful payment and performance by [Defendant MS-
                  South LLC] of all of its obligations to [Garrison],” which obligations are “absolute,
                  primary, unconditional and irrevocable.”

         222.     MS-South LLC was dissolved on or about October 3, 2017, i.e., less than one month
                  after Garrison filed the original Complaint in this matter.

         223.     Upon information and belief, Defendant Silagi dissolved MS-South LLC in an
                  effort to avoid liability in connection with the CRTs and other e-waste that were
                  stockpiled and speculatively accumulated at 1675 Watkins Road during MS-South
                  LLC’s period of ownership from April 6, 2012 through April 29, 2013.

 Under the mandated Rule 12 analysis, this Court is required to accept the factual allegations of

 the Complaint as true. Redhawk, 2017 WL 4862485, at *5.

         Silagi’s status as the sole member and managing member of MS-South is “a powerful

 indicator of that shareholder’s exercising control so complete over the corporation that it had no

 separate mind, will or existence of its own,” as that standard is expressed in Taylor Steel. As

 stated in Taylor Steel and the Ohio decisions cited therein, these facts alone may be enough to

 establish MS-South to be Silagi’s alter ego. Silagi further revealed his control over MS-South by

 signing a personal guaranty for the company’s obligations to Garrison under the purchase

 agreement and later dissolving the company in purview of the instant action. Compl., ¶¶ 220.d,

 221, 222, 223. The identification of these facts is sufficient at the case’s pleadings stage to

 withstand dismissal of Garrison’s claims against Silagi.1

         In addition, the Complaint recounts Silagi’s personal involvement in and control over the

 fraudulent activities from which Garrison’s claims against him arose. Silagi misrepresented to

 Garrison in April 2013 that the property had not been used for the storage, treatment or disposal

 of hazardous substances. Compl., ¶ 220. By that time, Closed Loop had been speculatively

 accumulating hazardous electronic wastes at the property since 2012, without any feasible means



 1
   The fact that “MS” in “MS-South obviously stands for “Moshe Silagi” also indicates that the company was
 Silagi’s alter ego.
                                                        8
Case: 2:17-cv-00783-EAS-EPD Doc #: 365 Filed: 08/02/19 Page: 9 of 15 PAGEID #: 4131




 of recycling them (id., ¶ 223), so the wastes were both hazardous wastes under the Resource

 Conservation and Recovery Act and the Ohio hazardous waste law corollary as well as

 hazardous substances under CERCLA, contrary to Silagi’s representation. Id., ¶¶ 86, 87, 94-104,

 193-204. Silagi also dissolved MS-South less than a month after Garrison filed this lawsuit in an

 effort to avoid liability in connection with the wastes. Id., ¶¶ 222, 223. Under Carter-Jones and

 the Ohio decisions cited therein, MS-South may be deemed to be Silagi’s alter ego due to his

 personal involvement and control over these wrongful deeds.

        Even if the Court decides that the Complaint does not contain sufficient allegations about

 Silagi’s control over MS-South, the Court should not dismiss the claims against Silagi. This

 Court has repeatedly ruled that the question of whether a shareholder exercised a degree of

 control over a corporation justifying a court’s holding it accountable by veil piercing is a fact-

 sensitive question which should not be answered until a plaintiff has had some opportunity to

 conduct discovery on this matter. Allied Diversified Constr., Inc. v. Elite Mech., Inc., No.

 1:16CV334, 2016 WL 7034238, at *4 (S.D. Ohio, Dec. 2, 2016); Cap City Dental Lab, LLC v.

 Ladd, No. 2:15-CV-2407, 2016 WL 4573993, at *12 (S.D. Ohio, Sept. 1, 2016); Orrand v. Kin

 Contractors, LLC, No. 2:09 CV 1129, 2011 WL 1238301, at *4 (S.D. Ohio, Mar. 30, 2011).

 Due to the importance of discovery in establishing the element of control, a plaintiff's complaint

 will not be dismissed for failure to plead sufficient facts regarding the requisite level of control

 necessary to hold the defendant personally liable. Allied, 2016 WL 7034238, at *4; Cap City

 Dental Lab, LLC v. Ladd, No. 2:15-CV-2407, 2016 WL 4573993, at *12; Orrand, 2011 WL

 1238301, at *4. Accordingly, even if a plaintiff's well-pleaded allegations are insufficient to

 affirmatively establish the element of control under Belvedere, the Court declines to dismiss any

 veil-piercing claims against a defendant on this sole basis at this stage. Allied, 2016 WL

 7034238, at *4–5; Cap City, 2016 WL 4573993, at *12. Most of the facts demonstrating Silagi’s

                                                   9
Case: 2:17-cv-00783-EAS-EPD Doc #: 365 Filed: 08/02/19 Page: 10 of 15 PAGEID #: 4132




 control over MS-South are particularly within Silagi’s possession and cannot be unearthed

 without discovery. Consequently, this is a case in which it would only be fair to provide

 Garrison with the opportunity to uncover additional facts about Silagi’s control over his

 company.

        B.      The Complaint Satisfies The Second Element For Piercing MS-South’s Veil
                By Alleging That Silagi Misrepresented The Contents Of The Warehouse And
                That He Fraudulently Dissolved MS-South In An Attempt To Evade
                Garrison’s Claims.

        The second element of veil piercing is satisfied if extreme misconduct in an owner’s

 control over the corporation was exercised in such a manner as to commit fraud, an illegal act, or

 a similarly unlawful act. Silagi claims that the Complaint does not contain enough allegations

 about common law fraud to support this element. However, Silagi’s misconduct constitutes

 fraud that satisfies the second element of veil piercing in two respects, one of which constitutes

 common law fraud and another grounds that need not rely on common law fraud.

 First, Silagi misrepresented to Garrison in a Purchase and Sale Agreement dated April 29, 2013,

 that “[t]o Seller’s knowledge, except as set forth on Schedule 3.1.10 . . . during Seller’s term of

 ownership, the Property [which included 1675 Watkins Road] has not been used for industrial

 purposes or for the storage, treatment or disposal of Hazardous Substances (as hereinafter

 defined), other than products customarily used or stored incidental to the operation and/or

 maintenance of the Property, all of which are stored and used in accordance with all applicable

 Environmental Laws.” Compl., ¶ 220. This misrepresentation is alleged with specificity

 (including the date of misrepresentation) in the Complaint and is set forth in Exhibit 1 to Silagi’s

 motion. Silagi knew that Closed Loop was storing hazardous substances other than products

 customarily used or stored incidental to the operation and/or maintenance of the Property, since

 he represented in the Purchase and Sale Agreement that he had made due inquiry with

 individuals in MS-South’s organization who had knowledge of this matter. Compl., ¶¶ 220,
                                                  10
Case: 2:17-cv-00783-EAS-EPD Doc #: 365 Filed: 08/02/19 Page: 11 of 15 PAGEID #: 4133




 220.c. And if Silagi did not know that his representation was false, then he exhibited disregard

 and/or recklessness in making his statement, since the agreement required him to make the

 inquiries necessary to make this representation. See Volbers-Klarich v. Middletown Mgt., Inc.,

 2010-Ohio-2057, ¶ 27, 125 Ohio St.3d 494, 500, 929 N.E.2d 434, 440 (a fraudulent statement is

 “made falsely, with knowledge of its falsity or with such utter disregard and recklessness as to

 whether it is true or false that knowledge may be inferred”). Moreover, if Silagi did not conduct

 the inquiry necessary to determine the accuracy of his representation about hazardous

 substances, then he misrepresented that he had made “due inquiry” about this subject. Compl.,

 ¶¶ 220, 220.c.

        The Complaint’s allegations contain enough facts to state a claim for relief that is

 plausible on its face, as required by Twombly, 550 U.S. at 570, 127 S. Ct. at 1974. Silagi

 obviously intended for Garrison to rely on his misrepresentation in order to persuade Garrison to

 purchase the building. Equally obvious is the fact that Garrison relied on Silagi’s false

 representation, because it would not have purchased a warehouse known to contain hazardous

 substances that would cost millions of dollars to remediate. Garrison’s reliance on Silagi’s

 statement was justifiable, since Silagi represented that he had made due inquiry to determine that

 the electronic devices in the warehouse were not hazardous substances.

        Second, Silagi’s dissolution of MS-South satisfies the second element for veil piercing

 without the application of common law fraud. A fraudulent conveyance under the Ohio Uniform

 Fraudulent Transfer Act in Ohio Revised Code (“R.C.”) Chapter 1336 satisfies Dombroski’s

 second element for veil piercing. Flagstar Bank, FSB v. Sellers, 2010-Ohio-3951, ¶¶ 13-15, 23

 (12th Dist.); Stewart v. R.A. Eberts Co., 2009-Ohio-4418, ¶¶ 25-26 (4th Dist.). R.C. §

 1336.05(A) provides that a “debtor,” which is defined by R.C. 1336.01(F) as “a person who is

 liable on a claim,” is liable to the claimant for a “transfer” made after the claim arose if the

                                                   11
Case: 2:17-cv-00783-EAS-EPD Doc #: 365 Filed: 08/02/19 Page: 12 of 15 PAGEID #: 4134




 debtor became insolvent as a result of the transfer. R.C. § 1336.01(L) defines a “transfer” to

 include every direct or indirect, absolute or conditional, and voluntary or involuntary method of

 disposing of or parting with an asset or an interest in an asset, and includes payment of money,

 release, lease, and creation of a lien or other encumbrance. A debtor is liable for a fraudulent

 transfer without regard to intent and even in the absence of misrepresentation. Wagner v.

 Galipo, 50 Ohio St.3d 194, 197, 553 N.E.2d 610, 613 (1990). Instead, fraud is imputed to the

 debtor when the statutory elements of a fraudulent transfer have been met. Stewart, 2009-Ohio-

 4418, at ¶ 26.

        Accordingly, the court in Stewart pierced the veil of a company whose owner ceased its

 operations and transferred its assets elsewhere to avoid liability. Stewart, 2009-Ohio-4418, at

 ¶ 23. The court found that this fraudulent transfer satisfied the second element for veil piercing.

 Id.

        Ohio courts do not require allegations of fraudulent conveyance to be made with

 particularity, or even require such allegations to be alleged at all. Id.; Flagstar Bank, 2010-Ohio-

 3951, at ¶ 15. Nevertheless, the Complaint contains sufficient facts to demonstrate that Silagi’s

 acts are a fraudulent conveyance under R.C. 1336.05(A).

        The Complaint alleges that “MS-South LLC was dissolved on or about October 3, 2017,

 i.e., less than one month after Garrison filed the original Complaint in this matter.” Compl., ¶

 222. The Complaint further states that Silagi dissolved MS-South in an effort to avoid liability

 in connection with the electronic wastes that were stockpiled and speculatively accumulated at

 1675 Watkins Road during MS-South’s ownership from April 6, 2012 through April 29, 2013.

 Id., ¶ 223. Garrison purchased the warehouse for “good and valuable consideration” on April 29,

 2013. Id., ¶64. The purchase agreement attached to Silagi’s motion reveals that Garrison made a




                                                 12
Case: 2:17-cv-00783-EAS-EPD Doc #: 365 Filed: 08/02/19 Page: 13 of 15 PAGEID #: 4135




 large monetary payment to MS-South for this warehouse and other properties. See Exh. 1, Pg. 2

 of Silagi’s motion.

        As noted above and in the Complaint, Closed Loop had been speculatively accumulating

 leaded electronic wastes at the property since 2012 without any feasible means of recycling them

 (id., ¶ 223), so the wastes were hazardous wastes under the Resource Conservation and Recovery

 Act and hazardous substances under CERCLA at the time Silagi sold the warehouse to Garrison.

 Id., ¶¶ 86, 87, 94-104, 193-204. Consequently, Garrison had a claim against MS-South under

 Section 107(a) of CERCLA, because it owned the warehouse at the time that hazardous

 substances were disposed of the facility. 42 U.S.C. § 9607(a) (imposing liability on “any person

 who at the time of disposal of any hazardous substance owned or operated any facility at which

 such hazardous substances were disposed of”). Thus, any transfer by MS-South of the sale

 proceeds for the warehouse had to occur after Garrison’s claim arose, thereby qualifying as a

 fraudulent transfer under R.C. § 1336.05(A). This transfer left the defunct MS-South insolvent.

 Silagi’s fraudulent conveyance is fraud, an illegal act, or a similarly unlawful act that qualifies

 for the second element of veil piercing.

        C.      The Complaint Alleges That Silagi’s Fraudulent Conduct Has Caused
                Garrison To Incur Remediation Costs, Thus Satisfying The Third Element
                For Piercing MS-South’s Veil.

        The third prerequisite for piercing the veil is a showing that injury or unjust loss resulted

 to the plaintiff. This injury occurred (i) when Garrison was stuck with a huge cleanup bill to

 address the hazardous substances in the warehouse, and (ii) when Silagi plundered MS-South’s

 assets to prevent Garrison from obtaining the company’s contribution to the remediation costs,

 sticking Garrison with a huge remediation bill.

        As expressed by an Ohio appellate court, a person’s asset transfer to avoid the cost of

 remediating wastes produces an unjust result that merits the application of the third piercing

                                                   13
Case: 2:17-cv-00783-EAS-EPD Doc #: 365 Filed: 08/02/19 Page: 14 of 15 PAGEID #: 4136




 element. Kays v. Schregardus, 138 Ohio App.3d 225, 230–31, 740 N.E.2d 1123, 1127–28 (11th

 Dist. 2000). In Kays, a person transferred a contaminated property from himself to shell

 corporations lacking the assets to remediate it. The court pierced the corporations’ veils to hold

 the owner liable, finding that his subterfuge would leave Ohio EPA “holding the proverbial bag

 for the cost of the cleanup, thus fulfilling the third prong of the Belvedere test.” Id. at 231, 740

 N.E.2d at 1128.

        The same principle applies to Silagi’s misrepresentations about the contents of the

 warehouse and his transfer of MS-South’s assets to avoid his responsibility for contributing to

 the warehouse remediation. The Court should deny his attempt to insulate his funds from

 liability and allow Garrison to continue with its veil piercing action.

 II.    Conclusion

        Silagi has sought to evade his fair share of remediation costs by thinly cloaking his

 activities with the veil of a limited liability company, pocketing the money Garrison paid to the

 company to purchase the warehouses, and then dissolving the company less than a month after

 Garrison filed this lawsuit. Allowing Silagi to succeed in this scheme would circumvent

 CERCLA’s intent to make all responsible parties pay their fair share to remediate contaminated

 facilities. The Court should deny Silagi’s attempt to sidestep his responsibility.


                                                        Respectfully submitted,


                                                        VAN KLEY & WALKER, LLC

                                                        /s/ Jack A. Van Kley
                                                        Jack A. Van Kley (#0016961)
                                                        Trial Attorney
                                                        132 Northwoods Blvd., Suite C-1
                                                        Columbus, Ohio 43235
                                                        Tel: (614) 431-8900
                                                        Fax: (614) 431-8905
                                                        Email: jvankley@vankleywalker.com
                                                  14
Case: 2:17-cv-00783-EAS-EPD Doc #: 365 Filed: 08/02/19 Page: 15 of 15 PAGEID #: 4137




                                                      Of Counsel:

                                                      KATTEN MUCHIN ROSENMAN LLP

                                                      /s/ Karl R. Heisler
                                                      Karl R. Heisler (pro hac vice)
                                                      525 West Monroe Street
                                                      Chicago, IL 60661-3693
                                                      Tel: (312) 902-5430
                                                      Fax: (312) 902-1061
                                                      Email: karl.heisler@kattenlaw.com


                                                      FRIED, FRANK, HARRIS, SHRIVER
                                                       & JACOBSON LLP

                                                      /s/ Matthew Parrott
                                                      Matthew Parrott (pro hac vice)
                                                      One New York Plaza
                                                      New York, New York 10004
                                                      Tel: (212) 859-8000
                                                      Fax: (212) 859-4000
                                                      Email: M.Parrott@friedfrank.com

                                                      Attorneys for Plaintiff Garrison
                                                      Southfield Park LLC


                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that, on August 2, 2019, a copy of the foregoing motion

 was filed electronically with the Court’s CM/ECF system, which will send notification to all

 attorneys registered to receive such service. Parties may access this filing through the Court’s

 electronic filing system.

                                                      /s Jack A. Van Kley
                                                      Jack A. Van Kley
                                                      Trial Attorney for Plaintiff
                                                      Garrison Southfield Park LLC




                                                 15
